internal_revenue_service department of the significant index no washington oc treasury contact person telephone number in reference to opie epia date aug in re company weekly plan unions weekly trust this letter is tax treatment of contributions to the weekly trust which is benefit fund established by the company in response to your ruling_request concerning the a welfare the company generally provides health insurance and post-retirement medical benefits for its employees represented by the unions health_insurance_coverage for these union employees js provided pursuant to the terms of the collective bargaining agreements with the unions the most recent ones being reached in the company provides health benefits to active employees and retirees the post-retirement medical benefits for union retirees are provided pursuant to the above- referenced collective bargaining agreements the collective bargaining agreements do not require the company to establish a welfare_benefit_fund to provide the post-retirement medical benefits the the company is funding retiree health benefit obligations through a_trust under which union and non-union employee_benefits are paid company proposes to spin-off the proportionate share of the unton obligations from the combined trust into the weekly trust the company proposes to establish and adopt the weekly trust the proposed weekly trust is to fund post-retirement accident and health benefits for union retirees ie retirees who were members of the unions immediately prior to retirement the proposed weekly trust will have separate_accounting for assets of the weekly plan and any other plan that may use the weekly trust as a funding vehicle for benefits the op based upon the above you have requested rulings on seven issues we are responding to issue whether the weekly plan is maintained under a collective bargaining agreement within the meaning of sec_419a of the internal_revenue_code issue whether the portion of the weekly trust that holds assets for the weekly plan is a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419acf and issue whether the company's contributions to the trust to fund post-retirement medical benefits for retirees under the weekly plan will be treated as not exceeding the weekly trust’s qualified_cost under sec_419 and c and are deductible without regard to the limits of sec_419a and c we are forwarding a copy of our file to the exempt_organizations division office of the assistant_commissioner ep eo to reply to issue whether the weekly trust is subject_to the nondiscrimination requirements of sec_505 of the code issue dollar_figure whether the company will be subject_to the excise_tax imposed on reversions under sec_4976 as a result of the transfer of assets comprising the pecportionate share of the weekly program in the combined trust to the weekly trust issue whether upon the transfer of assets any ‘realization of appreciation in capital occurring in the taxable_year in which the transfer occurs whether before or after the transfer and set_aside to fund post-retirement medical benefits will be considered exempt_function_income and not be treated as unrelated_business_taxable_income under sec_512 and issue whether the gross_income of the trust that is set_aside to fund post-retirement medical benefits will constitute exempt_function_income under sec_512 a issue sec_1 and paid sec_419 of the code provides that contributions paid or would otherwise be deductible accrued by an employer to a welfare benefit_fund shal not be deductible under chapter of the code but if they such contributions shall subject_to the be deductible under sec_419 of the code for the taxable_year in which allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable c provides that the term qualified_cost means the sum of_ a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year minus c after-tax_income sec_419 provides that the amount of the deduction section year imi i i sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_7701 of the code states that in determining whether a collective bargaining agreement between employee there is representatives and one or more employers the term empto ee representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as collective bargaining agreement unless it a bona_fide agreement between bona_fide employee_representatives and one or more employers is a _ sec_1 4194-2t q a-2 of the temporary income_tax regulations defines a welfare_benefit_fund maintained pursuant to bargaining agreement and states a collective for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph elow a collective bargaining agreement a notwithstanding a determination by the secretary of labor that an agreement is welfare_benefit_fund is considered to be maintained pursuant to collective bargaining agreement only if the benefits provided through the fund were the subject of arm's-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at teast percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit fund only the portion of the fund cas determined under allocation rules to attributable to employees covered by a collective bargaining agreement and from which employees are provided is considered to pursuant to a collective bargained agreement be provided by the commissioner benefits for such be maintained - notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph existence on date percent shall be substituted for so percent the collective bargaining agreements with the unions mandate that the em loyees who will receive benefits from the company provide the post-retirement benefits that will be funded through the weekly trust the account in the weekly trust that will hold assets for the weekly plan will consist only of former union employees of the company none of the company's union employees are owners other than of a da minimis number of shares of the company executives or officers of the company to a welfare_benefit_fund that is not in the information provided concerning the negotiations between the company and the unions evidences the arm's-length nature of the collective bargaining process believes that the secretary of labor would hold that the agreements are collective bargaining agreements the company has represented that it prior to the proposed transfer of assets the assets of the combined trust have been commingled for investment purposes there has been and will continue to be separate_accounting for the union and non- union assets in the combined trust the trust document for the weekly trust permits contributions for other union welfare_benefit the weekly trust provides for separate_accounting of assets for under the wee ly plan and any other plan that may use the weekly trust as a funding vehicle for benefits the funds transferred to the weekly trust for benefits provided under the weekly plan will be available to provide only benefits under the weekly plan similarly contributions to the weekly trust for benefits provided for in the weekly plan will be available to provide benefits only to those retirees who were members of the union immediately prior to retirement plans benefits based on the information furnished the weekly plan is maintained pursuant to a collective bargaining agreement under sec_419a of the code hold assets for the weekly plan will constitute a separate welfare in addition the portion of the weekly trust that will issue sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter contributions shal subject_to the limitations of subsection b be deductible under sec_419 of the for the taxable_year in which paid but if they would otherwise be deductible such sec_1 q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 the rules of sec_263 sec_446 and sec_461 will be treated as having been satisfied to the extent that such contributions satisfy the otherwise applicable rules of sec_419 thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 sec_1_419-1t q a-10 e of the regulations provides that in determining the extent to which contributions with respect to a welfare_benefit_fund satisfy the requirements of sec_461 for any taxable_year for which sec_461 is effective pursuant to the authority under section nei ch economic_performance occurs as contributions to the welfare_benefit_fund are made revrul_69_382 1969_2_cb_28 revenue_ruling c b and revrul_73_599 1973_2_cb_40 held in effect that employer contributions to a reserve for post-retirement benefits were deductible under sec_162 of the code if the reserve was held for the sole purpose of providing benefits to covered employees the employer had no contractual right to recapture any part of the reserve as long as any active or retired employee remains alive and the contribution did not exceed the amount necessary to fairly allocate che cost of post-retirement benefits over the working lives of covered employees - sec_419 of the code limits the deduction that may be taken for contributions to a welfare_benefit_fund to the qualified_cost for the year one element of the qualified_cost is the amount that may be added to the qualified_asset_account of the fund to the extent the limits of sec_419a are not exceeded in general in order for an amount to be deductible under sec_419 the rules of sec_162 and sec_263 among other requirements must be satisfied qualified sec_162 and sec_263 asset account would be required to satisfy the requirements of therefore the addition to a to whether an amount the three enumerated revenue rulings are concerned with the amount of deduction that meets the requirements of sec_162 of the code but do not necessarily provide the exclusive rule as satisfies the requirements of sec_162 sec_263 is also concerned with the amount of the deduction allowable for a year sec_1_419-1t q a-10 d of the regulations provides however that sec_263 of the code will be treated as having been satisfied to the extent that the contributions to a welfare_benefit_fund satisfy the otherwise applicable rules of sec_419 of the code thus if the amount of contribution to a welfare_benefit_fund does not exceed the limits of sec_419 the deduction of such amount is not limited by sec_263 thus if the amount of the contribution satisfies the requirements of sec_419 the deduction of such amount is generally not limited by sec_162 note however that if the contribution ts such that the assets exceed the amount needed to provide post-retirement benefits to all current and future retirees from current active employees ie the present_value of future_benefits then the cpateteution would fail the code to satisfy the requirements of sec_162 of except as specifically ruled above no opinion is expressed as to the federal tax consequences of the contributions to the weekly trust under any other provision of the code specifically no opinion is expressed pegarding whether part or all of the contributions to the weekly trust must costs because they are allocable to the cost of property produced_by_the_taxpayer to which sec_263a applies be capitalized or included in inventory _this ruling sec_6110 of the code provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it this ruling is being given with the understanding that the proposed trust agreement as provided to us proposed trust as stated would cause the retroactive revocation of this ruling letter this request are not accurate the company may not rely upon this ruling etter failure to adopt the in addition if the representations made pursuant to is adopted sincerely yours - khiph james e holland jr chief actuarial branch of
